DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the NGK Insulators, LTD application filed with the Office on 12 June 2019.

Claims 1-12 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application claims priority to a Japanese Patent Application, JP 2018-114325, which was filed on 15 June 2018.  The present application therefore has an effective filing date of 15 June 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted regarding the present application filed on 12 June 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a main oxygen concentration control unit configured to control” in claim 1;
“an NH3 concentration measurement unit configured to detect” in claim 1;
“a NO concentration measurement unit configured to measure” in claim 1;
“a target component acquisition unit configured to acquire” in claim 1; and
“a preliminary oxygen concentration control unit configured to control” in claim 6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a US Patent Application Publication to Aoki, et al. (US 2017/012354 A1; hereinafter, “Aoki”).

Regarding claim 1, Aoki discloses multiple gas detection device (Title; which reads upon the claimed, “[a] gas sensor configured to measure concentrations of a plurality of components in a presence of oxygen”).  Aoki teaches said multiple gas detection device comprises a plurality of layers stacked of solid electrolyte (10), wherein the solid electrolyte is a thin sheet member having an oxide ion conductivity ([0030]-[0031]; which reads upon, “ a structural body made up from a solid electrolyte that exhibits at least oxygen ion conductivity”).  Aoki further teaches said multiple gas detection device further comprises inlet diffusion controller (15) that is arranged in an exhaust pipe so that the inlet diffusion controller is exposed to the exhaust gas ([0034]; which reads upon, “a gas introduction port formed in the structural body and into which a gas to be measured is introduced”).  Aoki additionally teaches said multiple gas 30) is divided by a first split diffusion controller (16) and a second split diffusion controller (17) into the three parts: a first measured gas chamber (31), a second measured gas chamber (32), and a third measured gas chamber (33), such that the first measured gas chamber, second measured gas chamber, and third measured gas chamber are arranged in a direction away from the inlet diffusion controller in the order of the first measured gas chamber, second measured gas  chamber, and third measured gas chamber ([0035]; Figure 1).  Within the taught first measured gas chamber, a first electrode (41) is arranged on the surface of the solid electrolyte, and thus the first electrode is exposed to the gas inside the first measured gas chamber ([0039]; which reads upon “a preliminary chamber including a mixed potential electrode communicating with the gas introduction port”).  Within the taught second measured gas chamber, a third electrode (43) is arranged on the surface of the solid electrolyte, and thus the third electrode is exposed to the gas inside the second measured gas chamber ([0040]; which reads upon “an oxygen concentration adjustment chamber including a main pump electrode and communicating with the preliminary chamber”).  Within the taught third measured gas chamber, a fifth electrode (45) is arranged on the surface of the solid electrolyte, and thus the fifth electrode is exposed to the gas inside the third measured gas chamber ([0041]; which reads upon “a measurement chamber including a measurement electrode and communicating with the oxygen concentration adjustment chamber”).  Aoki also teaches said multiple gas detection device further comprises an atmosphere chamber (35) 30) ([0037]), and that a second, fourth and sixth electrodes (42, 44, and 46) are arranged within said atmosphere chamber, on the surface of the solid electrolyte, and opposite the first, third and fifth electrodes ([0039]-[0041]), wherein said second, fourth and sixth electrodes can be formed integrally as the same single electrode ([0042]; which reads upon the claimed, “a reference electrode formed on a surface of the structural body and placed in contact with a reference gas”).  Aoki further teaches said multiple gas detection device further comprises three electrochemical cells (51, 52, and 53) and comprises three circuits (61, 62, and 63) and an electronic control unit (ECU; 70) respectively connected to the three electrochemical cells, wherein each electrochemical cell and circuit correspond, respectively, to the first measured gas chamber, second measured gas chamber, and third measured gas chamber (31, 32, and 33) ([0029]; Figures 1 & 2).  The second circuit (62) are connected to the third electrode and the reference electrode, and includes a power supply (62a) and an ammeter (62b), which are both connected to the ECU ([0054]), wherein, at the second measured gas chamber (32), if an applied voltage is supplied to the second electrochemical cell (52) by the second power supply, the oxygen contained in the measured gas in the second measured gas chamber will be discharged to the atmosphere chamber ([0098]; which reads upon “a main oxygen concentration control unit configured to control an oxygen concentration inside the oxygen concentration adjustment chamber based on a voltage of the main pump electrode”).  The first circuit (61) are connected to the first electrode 61a) and an ammeter (61b), which are both connected to the ECU ([0052]), wherein, at the first measured gas chamber (31), if supplying a predetermined applied voltage to the first electrochemical cell (51), the interelectrode current detected changes in accordance with the concentration of NOx contained in the measured gas ([0068]).  This the first cell part is configured to be able to selectively break down the NOx contained in the measured gas in the first measured gas chamber (31) and along with this selectively detect the concentration of NOx in the measured gas. However, the first cell part may also be configured to be able to selectively break down the ammonia contained in the measured gas in said first measured gas chamber and along with this selectively detect the concentration of ammonia in the measured gas ([0110]; which reads upon “an NH3 concentration measurement unit configured to detect a mixed potential between the reference electrode and the mixed potential electrode”).  The third circuit (63) are connected to the first electrode and the reference electrode, and includes a power supply (63a) and an ammeter (63b), which are both connected to the ECU ([0056]), wherein, at the third measured gas chamber (33), if a voltage is applied to the third electrochemical cell (53), the NO contained in the measured gas in the third measured gas chamber is broken down on the fifth electrode (45), and an interelectrode current proportional to the concentration of NO contained in the measured gas in the measured gas chamber flows between the fifth electrode and the reference electrode, allowing the detection of the concentration of NO based on the interelectrode current flowing between said fifth electrode and 63b) ([0100]; which reads upon the claimed, “a NO concentration measurement unit configured to measure a NO concentration inside the measurement chamber based on a pump current of the measurement electrode”).  Aoki further teaches the disclosed multiple gas detection device also comprises that the ECU (70) uses measurements from the third cell part to subtract from the total concentration of the concentration of NOx and the concentration of ammonia detected by the third cell part (concentration of NO detected by third cell part) to determine the concentration of ammonia contained in measured gas flowing from the outside into the measured gas chamber  (concentration of ammonia detected by first cell part) to thereby calculate the concentration of NOx ([0110]; which reads on “a target component acquisition unit configured to acquire an NH3 concentration and the NO concentration within the gas to be measured”).

Regarding claim 2, Aoki teaches an electrode of gold and platinum alloy is an electrode which may reduce the ammonia to nitrogen monoxide, NO, i.e., produced a current to measure ammonia ([0046]).

Regarding claim 4, Aoki teaches it is also possible to subtract from the value of the interelectrode current of the third electrochemical cell (53) the value of the interelectrode current of the first electrochemical cell (51) multiplied with a predetermined coefficient and to calculate the concentration of ammonia based on the value found by subtraction, e.g., using a map ([0103]) and, with the switch  and the concentration of ammonia detected by the third cell part (concentration of NO detected by third cell part) the concentration of ammonia contained in measured gas flowing from the outside into the measured gas chamber 30 (concentration of ammonia detected by first cell part) to thereby calculate the concentration of NOx ([0110]).

Allowable Subject Matter
Claims 7-12 are allowed.

Claims 3, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The cited Aoki reference is the closest prior art to the indicated claims.  However, Aoki does not teach or suggest supplying a pump current, as required by independent claim 7.  Therefore, claim 7 and its dependent claims are allowable over the prior art.  Aoki does not teach or suggest a gold concentration of the mixed potential electrode ≥ 30 at% (as required by instant claim 3), using a correcting correlation between the mixed potential and ammonia concentration based on the oxygen concentration (as required by instant claim 5), or  supplying a pump current to the mixed potential electrode (as required by instant claim 6).

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration

Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
11 August 2021